Ray, J.
This was a petition for the laying out of a highway. The petition was granted and damages allowed to the appellant. An appeal was taken by him to the circuit court, and there his appeal was dismissed. He appeals from that order of dismissal to this court, and makes only one of the petitioners below a party, and process is issued and served, and error is assigned, against him alone, with the addition of “ et al”
It is required by a rule in this court that the names of the parties shall be stated in full in the assignment of error, and in this case it very clearly appears that we could render no judgment which could be of any avail to the appellant. A reversal of the judgment as to one petitioner would authorize no judgment on the merits.
The appeal is dismissed, with costs.